Title: From George Washington to Mary Ball Washington, 6 May 1755
From: Washington, George
To: Washington, Mary Ball



[Winchester, 6 May 1755]
To Mrs Washingtonnear FredericksbgHonourd Madam

I came to this place last Saturday, and shall set out to morrow with the General for Wills Creek; where I fear we shall wait some time for a sufficient number of Waggons to transport us our Provns Baggage &ca over the Mountains.
I am very happy in the Generals Family, as I am being treated with a complaisant Freedom which is quite agreeable; so that I to me & have no reason to doubt the satisfaction I propos’d hoped for, in making the Campaigne.
As we have met with nothing yet worth relating I shall only

beg my Love to my Brother’s and Sister’s; and Compliments to Friends. I am Honour’d Madam Yr most Dutiful & Obedt Son

Go: Washington
Winchester May 6th 1755

